Title: To George Washington from the Virginia Delegates, 29 April 1778
From: Virginia Delegates
To: Washington, George



Sir
York [Pa.] 29th april. 1778

In compliance with your letter in answer to ours respecting the Paymt of the Bounty to the re inlisted virginia Soldiers, we now send you thirty Thousand Dollars, by particular direction of the executive of our State, ordered into your Hands; it should however have been negotiated, in a less troublesome way to you, but the warrant was thro mistake made out in our Names. Eighty Dollars are sent by Mr Banister, for the use of a Soldier one Abner Howell, from his County, whom he has written to Col. Meade to find out. I am for myself & Colleagues with the highest Respect & Esteem yr Excellency’s mo. obedt & mo. hble Servant

J. Banister

